Proceeding for the construction of a last will and testatment. Decree of the Surrogate’s Court of Westchester County, insofar as appealed from, affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Close, P. J., Carswell, Adel and Lewis, JJ., concur; Hagarty, J., concurs for affirmance insofar as the decree sustains the validity of the trust, but dissents insofar as the decree directs payment of the carrying charges on the residence out of the principal of the trust, being of opinion that there is no language in the “ Seventh ” paragraph of the will which warrants the invasion of the corpus of the trust for the purpose of defraying overhead expenses during the possession of the residence by the wife. (Matter of Ely, 249 App. Div. 8, affd. 274 N. Y. 501.] [See post, p. 878.]